DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1, 3 – 17 and 19 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 10 – 11, 14 – 15 and 20, the prior art of record, specifically Park et al (US 2015/0029966) teaches of a wireless communication apparatus (#10, Fig.9) comprising: a communication interface configured to generate and transmit an OFDM signal that includes first information (data transmission, Paragraphs 0102, Fig.7) destined for at least one subordinate client devices (destined to a UE, Paragraph 0102 – 0104), wherein second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7). Park further teaches a CSI feedback that includes a modulation encoding method is on a basis of the second information (MCS, Paragraphs 0144 and 0160). 

           However, none of the cited prior art alone or in combination provides the motivation to teach: “a second information that includes information for spatial reuse, wherein the second information is superimposed in a frequency axis direction of the OFDM signal; and change a power level and a modulation encoding method for a set of subcarriers of the OFDM signal based on the second information.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633